     Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.2 Page 1 of 8




David J. McGlothlin (17389 UT)
david@kazlg.com
Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Theron D. Morrison, Esq. (10331 UT)
theron@morlg.com
MORRISON LAW GROUP
290 25th Street, Suite #102
Ogden, Utah 84401
Telephone: (801) 392-9324
Facsimile: (801) 337-2087

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH


 KELLIE LOCKWOOD,                           COMPLAINT FOR VIOLATIONS OF
                                            THE FAIR CREDIT REPORTING
                                            ACT, 15 U.S.C. §§ 1681 ET SEQ.
              Plaintiff,
                                            Case No.: 1:21-cv-00112-DBP
              v.

 EQUIFAX INFORMATION SERVICES,              Magistrate Judge: Dustin B. Pead
 LLC; MANUFACTURERS AND
 TRADERS TRUST COMPANY d/b/a                JURY TRIAL DEMANDED
 M&T BANK,

              Defendants.


                                   INTRODUCTION

1.     The United States Congress passed the federal Fair Credit Reporting Act, 15
       U.S.C. §§ 1681, et seq. (hereinafter “FCRA”) to promote accuracy, fairness,
       and privacy of information in the files of consumer reporting agency. The
       FCRA protects consumers from the willful and/or negligent disclosure of
     Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.3 Page 2 of 8




       inaccurate information on consumer credit reports.
2.     Plaintiff brings this action seeking damages and any other available legal or
       equitable remedies resulting from the illegal actions of defendants EQUIFAX
       INFORMATION SERVICES, LLC (“Equifax”) and MANUFACTURERS
       AND TRADERS TRUST COMPANY (“M&T Bank”) (or jointly as
       “Defendants”), for negligently, knowingly, and/or willfully reporting
       inaccurate information on Plaintiff’s credit report after Plaintiff disputed that
       information.
3.     While many violations are described below with specificity, this Complaint
       alleges violations of the statutes cited in their entirety.
4.     Unless otherwise stated, all of the conduct engaged in by Defendants took
       place in Utah.
5.     Any violations by Defendants were knowing, willful, and intentional, and
       Defendants did not maintain procedures reasonably adapted to avoid any such
       violations.
6.     Unless otherwise indicated, the use of Defendants’ names in this Complaint
       includes all agents, employees, officers, members, directors, heirs, successors,
       assigns, principals, trustees, sureties, subrogees, representatives, and insurers
       of Defendants.

                             JURISDICTION & VENUE

7.     This Court has federal question jurisdiction over this matter because this
       action arises out of violations of the Federal Credit Reporting Act, 15 U.S.C.
       §§ 1681, et seq., which is a federal statute.
8.     This Court has personal jurisdiction over Defendants because Defendants
       conduct substantial business within this judicial district.
9.     The Utah Division of Corporations and Commercial Code lists Equifax’s
       address as One Utah Center, 201 S Main St, Salt Lake City, UT, within this
       judicial district.

                                            2
      Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.4 Page 3 of 8




10.     Additionally, M&T Bank provided Plaintiff with a mortgage on a home in the
        County of Weber, in the State of Utah, within this judicial district.
11.     Thus, Defendants have sufficient minimum contacts within this State and
        district, and otherwise purposefully avails itself of the markets in this State to
        render the exercise of jurisdiction by this Court permissible under traditional
        notions of fair play and substantial justice.
12.     Venue is proper in the United States District Court for the District of Utah,
        pursuant to 28 U.S.C. § 1391, for the following reasons: (1) a substantial part
        of the events or omissions giving rise to the claims asserted herein occurred
        within this judicial district; (2) Defendants are subject to personal jurisdiction
        by this Court because Defendants regularly conduct business within this
        judicial district; and (3) Plaintiff resides in the State of Utah.

                                        PARTIES

13.     Plaintiff is a natural person residing in the County of Weber, State of Utah. In
        addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
        1681a(c).
14.     Defendant Equifax is a limited liability company doing business in the State
        of Utah.
15.     Defendant Equifax is a national credit reporting agency doing business in
        Utah, with a principal place of business in Georgia.
16.     Defendant M&T Bank is a corporation doing business in the State of Utah.
17.     Defendant M&T Bank is a furnisher of information as contemplated by 15
        U.S.C. § 1681s-2(b) that regularly and in the ordinary course of business
        furnishes information to a consumer credit reporting agency.

                             FACTUAL ALLEGATIONS
18.     Sometime prior to September 2011, Plaintiff incurred certain financial
        obligations to M&T Bank related to a mortgage on a home.
19.     Plaintiff sold the home around October 2017.
                                             3
      Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.5 Page 4 of 8




20.     The mortgage was paid in full from the proceeds of that sale.
        Equifax Reporting
21.     In or about October 2020, Plaintiff reviewed her Equifax credit report.
        Specifically, Plaintiff reviewed an Equifax credit report dated October 20,
        2020.
22.     On the October 20, 2020 Equifax credit report, M&T Bank and Equifax
        reported the following:

                M&T Bank, Account No. 738001423*****: Status: Over
                120 Days Past Due; Items As of Date Reported:
                11/01/2017; Date of Last Payment: 10/2017.

23.     On or around January 20, 2021 Plaintiff disputed the alleged debt with
        Defendant Equifax via letter sent by certified mail with return receipt
        requested.
24.     Plaintiff’s letter indicated that the Account Status of “Account 120 Days Past
        Due” for Account No. 738001423***** with M&T Bank was inaccurate
        because it was paid in full and closed.
25.     Plaintiff’s letter requested that Equifax and M&T Bank immediately correct
        the reporting to show that this account was paid in full and closed.
26.     Plaintiff’s letter enclosed a copy of her driver’s license so that Equifax could
        verify that she is the account holder with M&T Bank.
27.     Plaintiff’s letter enclosed proof of the sale of the home.
28.     Plaintiff’s letter requested that Equifax include a 100-word statement on her
        credit report of all of the disputed information contained in her letter regarding
        that account, if it did not delete the entry.
29.     On or about February 22, 2021 Plaintiff received a letter from Equifax stating
        that as a result of its reinvestigation, “THE FOLLOWING FIELDS HAVE
        BEEN MODIFIED: *TERMS DURATION.”
30.     Equifax’s letter included an excerpt of Plaintiff’s credit report. It reads, in

                                              4
      Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.6 Page 5 of 8




        part:
                M&T Bank, Account No. 738001423*****: Status: Over
                120 Days Past Due; Items As of Date Reported:
                02/22/2021; Date of Last Payment: 10/2017.
31.     Equifax and M&T Bank did not remove the inaccurate information that the
        account was over 120 days past due.
32.     Consequently, M&T Bank, a furnisher of information, and Equifax, a credit
        reporting agency, were reporting inaccurate past due information on
        Plaintiff’s credit report.
33.     Upon information and belief, Equifax timely notified M&T Bank of Plaintiff’s
        dispute, but Equifax continued reporting the inaccurate and derogatory
        information.
34.     Equifax was required to conduct a reasonable reinvestigation into this specific
        account on Plaintiff’s consumer report pursuant to 15 U.S.C. § 1681i.
35.     After receiving notice of Plaintiff’s dispute, Equifax and M&T Bank
        republished the inaccurate and derogatory information on Plaintiff’s credit
        report.
36.     Plaintiff is informed and believes and hereon alleges that prior to investigating
        the alleged delinquency of the account, M&T Bank failed to maintain
        adequate procedures to verify whether the past-due status of Plaintiff’s was
        accurate.
37.     Plaintiff is informed and believes and hereon alleges that during the
        reinvestigation    of   Plaintiff’s   dispute,   prior   to   Equifax   providing
        reinvestigation results of the alleged debt, Equifax failed to maintain adequate
        procedures to verify whether Plaintiff’s account was accurate, as required by
        15 U.S.C. § 1681e(b).
38.     Equifax failed to review and consider the supporting documents that Plaintiff
        provided with her dispute to Equifax, as required by 15 U.S.C. § 1681i(a)(4).
39.     Thus, Equifax, upon receipt of Plaintiff’s dispute, failed to conduct a
        reasonable reinvestigation with respect to the disputed information, as
                                              5
      Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.7 Page 6 of 8




        required by 15 U.S.C. § 1681i.
40.     Equifax failed to clearly note on Plaintiff’s credit report that the derogatory
        information regarding the M&T Bank account is disputed and provide either
        a statement or a clear and accurate codification or summary thereof, as
        required by 15 U.S.C. § 1681i(b)-(c).
41.     M&T Bank, upon receipt of Plaintiff’s dispute, failed to conduct an
        investigation with respect to the disputed information, as required by 15
        U.S.C. § 1681s-2(b)(1)(A).
42.     M&T Bank failed to review all relevant information provided by Plaintiff in
        the dispute to Equifax, as required by 15 U.S.C. § 1681s-2(b)(1)(B).
43.     Due to M&T Bank’s failure to investigate, it further failed to correct and
        update Plaintiff’s information on the account, as required by 15 U.S.C. §
        1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate and
        derogatory information in violation of 15 U.S.C. § 1681s-2(b)(1)(C).
44.     Plaintiff’s continued efforts to correct Defendants’ erroneous and negative
        information by disputing the reporting were futile.
45.     Defendants’ continued inaccurate and negative reporting on Plaintiff’s credit
        report in light of its knowledge of the actual errors were willful.
46.     By inaccurately reporting the information after receiving Plaintiff’s dispute,
        M&T Bank failed to take appropriate measures as determined in 15 U.S.C. §§
        1681s-2(b)(1)(D) and (E).
47.     By furnishing information related to Plaintiff, while having specific
        knowledge that the past due status of her account is inaccurate, M&T Bank
        violated 15 U.S.C. § 1681s-2(a)(1)(A).
48.     Plaintiff is informed and believes that Equifax published this inaccurate
        information to third parties causing damages to Plaintiff’s reputation,
        creditworthiness, and ability to obtain credit.
49.     As a result of Defendants’ conduct set forth above, Plaintiff suffered non-
        economic damages in the form of mental anguish and emotional distress,
                                            6
      Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.8 Page 7 of 8




         which manifested in symptoms including but not limited to frustration,
         anxiety, loss of sleep, embarrassment, and shame.
                                   COUNT I:
                  VIOLATION OF THE FAIR CREDIT REPORTING ACT,
                            15 U.S.C §§ 1681, ET SEQ.
50.      Plaintiff hereby incorporates the preceding paragraphs as if set forth in full.
51.      The foregoing acts and omissions of each Defendant constitute numerous and
         multiple willful, reckless or negligent violations of the FCRA, including but
         not limited to each and every one of the above-cited provisions of the FCRA,
         15 U.S.C § 1681.
52.      As a result of each and every willful violation of the FCRA, Plaintiff is entitled
         to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
         statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
         the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
         attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
         Defendants.
53.      As a result of each and every negligent noncompliance of the FCRA, Plaintiff
         is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
         1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
         1681o(a)(2) from Defendants.
                                PRAYER FOR RELIEF

                                   COUNT I:
                  VIOLATION OF THE FAIR CREDIT REPORTING ACT,
                            15 U.S.C §§ 1681, ET SEQ.
WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff the
following relief against Defendants:

      • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
      • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);


                                              7
   Case 1:21-cv-00112-DBP Document 2 Filed 08/10/21 PageID.9 Page 8 of 8




  • an award of punitive damages as the Court may allow pursuant to 15 U.S.C.
     § 1681n(a)(2);
  • award of costs of litigation and reasonable attorney’s fees, pursuant to 15
     U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendants for
     each incident of negligent noncompliance of the FCRA; and
  • any other relief the Court may deem just and proper.




Dated: August 10, 2021                            Respectfully submitted,

                                            BY: /S/ RYAN L. MCBRIDE______
                                                   RYAN L. MCBRIDE, ESQ.
                                                  ATTORNEY FOR PLAINTIFF




                                        8
